            Case 1:18-cv-02082-TFH Document 9 Filed 10/29/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DISTRICT OF COLUMBIA

ROY STEWART MOORE and                             )
KAYLA MOORE,                                      )
                                                  )
            Plaintiffs,                           )
                                                  )
v.                                                )   Case No. 1:18-cv-02082
                                                  )
SACHA NOAM BARON COHEN,                           )
SHOWTIME NETWORKS, INC., and                      )
CBS CORPORATION,                                  )
                                                  )
            Defendants.                           )


                     MOTION FOR EXTENSION OF TIME
     FOR DEFENDANTS TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

       Defendants Sacha Noam Baron Cohen (“Mr. Cohen”), Showtime Networks Inc.

(“Showtime”), and CBS Corporation (“CBS”) (collectively “Defendants”), by their undersigned

counsel, respectfully move this Court for an extension of time for all Defendants to answer or

otherwise respond to the Complaint filed by Plaintiffs Roy Stewart Moore and Kayla Moore

(collectively, “Plaintiffs”) to fourteen (14) days after the Court’s resolution of Defendants’

pending motion to transfer this case to the U.S. District Court for the Southern District of New

York pursuant to 28 U.S.C. § 1404(a), filed October 23, 2018 (ECF No. 6) (the “Transfer

Motion”).

       Defendants’ counsel has conferred with Plaintiffs’ counsel pursuant to Local Rule 7(m),

and Plaintiffs’ counsel has stated Plaintiffs “strongly oppose” the request.

       On October 1, 2018, the Court granted Defendants’ Consent Motion to extend the time

for Defendants to answer to November 8, 2018. On October 23, 2018, Defendants filed the

Transfer Motion. If the Transfer Motion is granted, any further motions, including any motion to

dismiss the Complaint pursuant to Fed. R. Civ. P. 12, will be decided by the district court in New


                                                 1
          Case 1:18-cv-02082-TFH Document 9 Filed 10/29/18 Page 2 of 4



York. Accordingly, as explained further in the accompanying Memorandum of Points and

Authorities, Defendants respectfully request that their time to respond to the Complaint be

extended to fourteen (14) days after the Transfer Motion is resolved.

       WHEREFORE, Defendants respectfully request that the Court grant their motion, and

that the deadline for Defendants to answer or otherwise respond to the Complaint be extended to

fourteen (14) days after the Transfer Motion is resolved.

       DATED: October 29, 2018

                                             Respectfully submitted,

                                                     /s/ Eric Feder
                                             Eric J. Feder (D.C. Bar No. 996955)

                                             DAVIS WRIGHT TREMAINE LLP
                                             1919 Pennsylvania Avenue, N.W., Suite 800
                                             Washington, D.C. 20006-2401
                                             (202) 973-4200
                                             (202) 973-4499 (fax)
                                             ericfeder@dwt.com

                                             Elizabeth A. McNamara (pro hac vice pending)
                                             Rachel F. Strom (pro hac vice pending)

                                             DAVIS WRIGHT TREMAINE LLP
                                             1251 Avenue of the Americas, 21st Floor
                                             New York, New York 10020
                                             (212) 489-8230
                                             (212) 489-8340
                                             lizmcnamara@dwt.com
                                             rachelstrom@dwt.com

                                             Of Counsel:

                                             Russell Smith, Esq.
                                             Jeff Holmes, Esq.
                                             SMITH DEHN LLP
                                             2500 Broadway
                                             Building F, Suite F-125
                                             Santa Monica, California 90404
                                             (310) 396-9045
                                             rsmith@smithdehn.com


                                                2
Case 1:18-cv-02082-TFH Document 9 Filed 10/29/18 Page 3 of 4



                           jholmes@smithdehn.com


                           Attorneys for Defendants Sacha Noam Baron
                           Cohen, Showtime Networks Inc., and CBS
                           Corporation




                             3
          Case 1:18-cv-02082-TFH Document 9 Filed 10/29/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       This is to certify that I have this 29th day of October, 2018, electronically filed the

foregoing Motion for Extension of Time to Answer or Otherwise Respond to the Complaint,

Memorandum of Points and Authorities and Proposed Order using the CM/ECF system and

served upon counsel of record by electronic filing.


                                                      /s/ Eric Feder
                                                       Eric Feder
         Case 1:18-cv-02082-TFH Document 9-1 Filed 10/29/18 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DISTRICT OF COLUMBIA

ROY STEWART MOORE and                          )
KAYLA MOORE,                                   )
                                               )
          Plaintiffs,                          )
                                               )
v.                                             )   Case No. 1:18-cv-02082
                                               )
SACHA NOAM BARON COHEN,                        )
SHOWTIME NETWORKS, INC., and                   )
CBS CORPORATION,                               )
                                               )
          Defendants.                          )


 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
            EXTENSION OF TIME FOR DEFENDANTS TO
         ANSWER OR OTHERWISE RESPOND TO COMPLAINT

       Defendants Sacha Noam Baron Cohen (“Mr. Cohen”), Showtime Networks Inc.

(“Showtime”), and CBS Corporation (“CBS”) (collectively “Defendants”), by their undersigned

counsel, respectfully move this Court for an extension of time for all Defendants to answer or

otherwise respond to the Complaint filed by Plaintiffs Roy Stewart Moore (“Judge Moore”) and

Kayla Moore (collectively, “Plaintiffs”) to fourteen (14) days after the Court’s resolution of

Defendants’ pending motion to transfer this case to the U.S. District Court for the Southern

District of New York pursuant to 28 U.S.C. § 1404(a) (“Section 1404(a)”), filed October 23,

2018 (ECF No. 6) (the “Transfer Motion”).

       The Court has broad discretion to grant requests for extensions of time to file an answer

or otherwise respond to a complaint made before the time to do so expires. See Fed. R. Civ. P.

6(b)(1); Jordan v. U.S. Dep’t of Justice, 315 F. Supp. 3d 584, 594 (D.D.C. 2018); Partridge v.

Am. Hosp. Mgmt. Co., LLC, 289 F. Supp. 3d 1, 11 (D.D.C. 2017); see also Chocallo v. I.R.S.

Dep’t of Treasury, 145 F. App’x 746, 747 (3d Cir. 2005) (“A District Court has ‘ample power, in


                                               1
           Case 1:18-cv-02082-TFH Document 9-1 Filed 10/29/18 Page 2 of 5



its discretion, to extend the time for serving a motion or answer.’”) (quoting Orange Theatre

Corp. v. Rayherstz Amusement Corp., 139 F.2d 871, 872 (3d Cir. 1944)). Here, the deadline for

Defendants to respond to the Complaint is November 8, 2018, and good cause exists to extend

that deadline to after the resolution of the pending Transfer Motion.1

          As set forth in the Transfer Motion, this case should be transferred to the Southern

District of New York in accordance with a binding forum selection clause contained in the

Standard Consent Agreement (the “Consent Agreement”) signed by Judge Moore. See generally

Memorandum of Points and Authorities in support of the Transfer Motion, ECF No. 6-1

(“Transfer Mem.”). The Supreme Court recently made clear in Atlantic Marine Construction

Co. v. U.S. District Court for Western District of Texas, 571 U.S. 49 (2013), that “proper

application of § 1404(a) requires that a forum-selection clause be given controlling weight in all

but the most exceptional cases.” Id. at 59-60 (quotation marks and citation omitted) (emphasis

added).

          As also noted in the Transfer Motion, Plaintiffs’ Complaint fails as a matter of law for

several reasons, including that Plaintiffs’ claims are barred by the First Amendment and because

the exact claims asserted here are expressly waived in the Consent Agreement Judge Moore

signed. See Transfer Mem. at 1-2. Defendants thus anticipate filing a Rule 12(b)(6) motion to

dismiss the Complaint for failure to state a claim. Pursuant to the forum selection clause, that

motion should be decided by a court in the forum that Judge Moore and the Defendants

contractually agreed would hear the precise claims asserted here. See id. at 10 (explaining that

the Consent Agreement specifically defines the claims that must be brought in New York to


1
  Unlike a Rule 12 motion, a motion to transfer under Section 1404(a) does not stay the defendant’s time to answer
the complaint. See, e.g., Sam Yang (U.S.A.), Inc. v. ENI Dist, Inc., No. 16-cv-2958, 2016 WL 7188447, at *2 (D.
Md. Dec. 12, 2016); cf. Fed. R. Civ. P. 12(a)(4) (providing that “serving a motion under under this rule alters the[]
periods [in which to answer a complaint]”) (emphasis added) .

                                                          2
            Case 1:18-cv-02082-TFH Document 9-1 Filed 10/29/18 Page 3 of 5



include, inter alia, the three claims asserted here: defamation, infliction of emotional distress,

and fraud). But unless Defendants’ deadline to respond to the Complaint is extended until after

the Transfer Motion is decided, Defendants would have to file that motion in this Court, only to

have to re-brief a new motion seeking substantially the same relief after the case is transferred.

       It would be inefficient to obligate parties to make substantive filings—whether a motion

to dismiss or an Answer—in this District while a motion is pending that could transfer the entire

case to a different court and render those filings moot. Accordingly, district courts routinely

grant motions to extend defendants’ time to respond to the complaint in precisely these

circumstances. See, e.g., Franklin U.S. Rising Dividends Fund v. Am. Int’l Grp., Inc., No. 13-cv-

05805, 2014 WL 1555133, at *3 (D.N.J. Apr. 14, 2014); Insulate SB, Inc. v. Abrasive Prod. &

Equip., No. 13-cv-1609, 2013 WL 4538261, at *1 (M.D. Pa. Aug. 27, 2013). As the district

court in Franklin U.S. Rising Dividends Fund explained in its Letter Order granting the motion

to stay the defendant’s time to respond to the complaint,

       requiring Defendant to file a responsive pleading to the Complaint while the
       Motion to Transfer is pending … would prove futile if the case is ultimately
       transferred. In the interest of efficiency, the Parties should not have to brief, and
       have the Court then consider, a motion to dismiss that may have to be re-briefed if
       the Motion to Transfer is later granted. Thus, the time for Defendant to respond
       to the Complaint is hereby adjourned until the Motion to Transfer is decided.

Letter Order, Franklin U.S. Rising Dividends Fund v. Am. Int’l Grp., Inc., No. 13-cv-05805,

(D.N.J. Nov. 21, 2013), ECF No. 12, at 2. See also Insulate SB, 2013 WL 4538261, at *2

(“Denying an extension [to answer] would mean that extensive motions and briefing would need

to be re-drafted and re-filed in the District of Minnesota, should the Court grant a change of

venue.”).

       Granting this extension will not prejudice any of the parties. On the contrary, extending

the time for Defendants to answer the Complaint until resolution of the Transfer Motion will


                                                 3
         Case 1:18-cv-02082-TFH Document 9-1 Filed 10/29/18 Page 4 of 5



promote the “just, speedy, and inexpensive determination” of this case. Fed. R. Civ. P. 1. In the

event the Court grants the Transfer Motion, the parties will not have unnecessarily expended

resources briefing a motion that has become moot, and they will avoid duplicative work when

they re-brief the same motion in New York. And if the Court denies the Transfer Motion,

Defendants will file their motion to dismiss in this Court in short order.

       Accordingly, Defendants respectfully request that the Court grant their motion, and that

the deadline for Defendants to answer or otherwise respond to the Complaint be extended to

fourteen days after the Transfer Motion is resolved.

       DATED: October 29, 2018

                                              Respectfully submitted,

                                                      /s/ Eric Feder
                                              Eric J. Feder (D.C. Bar No. 996955)

                                              DAVIS WRIGHT TREMAINE LLP
                                              1919 Pennsylvania Avenue, N.W., Suite 800
                                              Washington, D.C. 20006-2401
                                              (202) 973-4200
                                              (202) 973-4499 (fax)
                                              ericfeder@dwt.com

                                              Elizabeth A. McNamara (pro hac vice pending)
                                              Rachel F. Strom (pro hac vice pending)

                                              DAVIS WRIGHT TREMAINE LLP
                                              1251 Avenue of the Americas, 21st Floor
                                              New York, New York 10020
                                              (212) 489-8230
                                              (212) 489-8340
                                              lizmcnamara@dwt.com
                                              rachelstrom@dwt.com

                                              Of Counsel:

                                              Russell Smith, Esq.
                                              Jeff Holmes, Esq.
                                              SMITH DEHN LLP
                                              2500 Broadway

                                                 4
Case 1:18-cv-02082-TFH Document 9-1 Filed 10/29/18 Page 5 of 5



                            Building F, Suite F-125
                            Santa Monica, California 90404
                            (310) 396-9045
                            rsmith@smithdehn.com
                            jholmes@smithdehn.com

                            Attorneys for Defendants Sacha Noam Baron
                            Cohen, Showtime Networks Inc., and CBS
                            Corporation




                              5
         Case 1:18-cv-02082-TFH Document 9-2 Filed 10/29/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DISTRICT OF COLUMBIA

ROY STEWART MOORE and                          )
KAYLA MOORE,                                   )
                                               )
          Plaintiffs,                          )
                                               )
v.                                             )   Case No. 1:18-cv-02082
                                               )
SACHA NOAM BARON COHEN,                        )
SHOWTIME NETWORKS, INC., and                   )
CBS CORPORATION,                               )
                                               )
          Defendants.                          )


                                    PROPOSED ORDER

       Upon consideration of the Motion for Extension of Time to Answer or Otherwise

Respond to the Complaint filed herewith by Defendants Sacha Noam Baron Cohen, Showtime

Networks Inc., and CBS Corporation (“Defendants”), it is

       ORDERED that Defendants’ motion is granted, and that the deadline for all Defendants

to answer or otherwise respond to the Complaint is extended to fourteen (14) days after this

Court resolves Defendants’ pending Motion to Transfer Case (ECF No. 6).

       Dated this ___ day of ____________, 2018.



                                           Hon. Thomas F. Hogan
                                           United States District Judge
